PER CURIAM.
This appeal was considered by the Court on the record, briefs and oral arg'uments of counsel for respective parties;
And it appearing that appellant on April 3, 1946, being represented by counsel of his own choosing, freely and voluntarily and without inducement on the part of the ap-pellee, entered a plea of guilty to the indictment herein, and thereafter requested that he be placed on probation, and that his present motion to withdraw the plea of guilty was not filed until May 15, 1946 subsequent to decision by the Court on May 6, 1946 that a sentence of ten months would he imposed without granting probation;
And the relief sought being one resting in the sound discretion of the trial judge, and to which the appellant is not entitled as a matter of right; see Kercheval v. United States, 274 U.S. 220, 224, 47 S.Ct. 582, 71 L.Ed. 1009; and the Court being of the opinion that the ruling of the trial Judge in overruling appellant’s motion was not an abuse of such discretion. Compare United States v. Colonna, 3 Cir., 142 F.2d 210;
It is now ordered that the order of the District Court denying appellant’s motion to vacate and set aside the plea of guilty is affirmed.